Exhibit 10.15(b)

ADDENDUM NO. 1 TO CHANGE OF CONTROL AGREEMENT

This Addendum No. 1 to Change of Control Agreement (“Addendum No. 1”), dated as
of December 29, 2006, amends that certain Change of Control Agreement (“Change
of Control Agreement”) dated as of the 1st day of September 2002, by and between
Equitable Resources, Inc., a Pennsylvania corporation (the “Company”), and
Phillip P. Conti, an individual (the “Employee”).

WITNESSETH:

WHEREAS, in connection with Employee’s employment by the Company, the parties
entered into the Change of Control Agreement; and

WHEREAS, the Company and Employee desire to amend and supplement the Change of
Control Agreement in certain respects set forth below;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.             Section 3(a) of the Change of Control Agreement is deleted in its
entirety and replaced with the following paragraph:

“(A)         ‘SALARY AND BENEFITS CONTINUATION’ SHALL BE DEFINED TO MEAN THE
FOLLOWING:

(I)            PAYMENT OF AN AMOUNT OF CASH EQUAL TO THREE (3) TIMES THE
EMPLOYEE’S BASE SALARY AT THE RATE OF BASE SALARY PER ANNUM IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT, WHICHEVER IS HIGHER;

(II)           PAYMENT OF AN AMOUNT OF CASH EQUAL TO THREE (3) TIMES THE GREATER
OF (A) THE HIGHEST ANNUAL INCENTIVE (BONUS) PAYMENT EARNED BY THE EMPLOYEE UNDER
THE COMPANY’S SHORT-TERM INCENTIVE PLAN (OR ANY SUCCESSOR PLAN) FOR ANY YEAR IN
THE FIVE (5) YEARS PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT OR (B) THE
TARGET INCENTIVE (BONUS) AWARD UNDER THE COMPANY’S EXECUTIVE SHORT-TERM
INCENTIVE PLAN (OR ANY SUCCESSOR PLAN) FOR THE YEAR IN WHICH THE CHANGE OF
CONTROL OR TERMINATION OF EMPLOYEE’S EMPLOYMENT OCCURS, WHICHEVER IS HIGHER;

(III)          PROVISION TO EMPLOYEE AND HIS/HER ELIGIBLE DEPENDENTS OF MEDICAL,
LONG-TERM DISABILITY, DENTAL AND LIFE INSURANCE COVERAGE (TO THE EXTENT SUCH
COVERAGE WAS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL) FOR
THIRTY-SIX (36) MONTHS (AT THE END OF WHICH PERIOD THE COMPANY SHALL MAKE SUCH
BENEFITS AVAILABLE TO THE EMPLOYEE AND HIS/HER ELIGIBLE DEPENDENTS IN ACCORDANCE
WITH THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (“COBRA”),
WHETHER OR NOT THE COMPANY IS THEN REQUIRED TO COMPLY WITH COBRA); AND IF THE
EMPLOYEE WOULD HAVE BECOME ENTITLED TO BENEFITS UNDER THE COMPANY’S
POST-RETIREMENT HEALTH CARE OR LIFE INSURANCE


--------------------------------------------------------------------------------


PLANS (AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE DATE OF
THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, WHICHEVER IS MOST FAVORABLE TO THE
EMPLOYEE) HAD THE EMPLOYEE’S EMPLOYMENT TERMINATED AT ANY TIME DURING THE PERIOD
OF THIRTY-SIX (36) MONTHS AFTER SUCH. DATE OF TERMINATION, THE COMPANY SHALL
PROVIDE SUCH POST-RETIREMENT HEALTH CARE OR LIFE INSURANCE BENEFITS TO THE
EMPLOYEE (SUBJECT TO ANY EMPLOYEE CONTRIBUTIONS REQUIRED UNDER THE TERMS OF SUCH
PLANS AT THE LEVEL IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE
DATE OF TERMINATION, WHICHEVER IS MORE FAVORABLE TO THE EMPLOYEE) COMMENCING ON
THE LATER OF (I) THE DATE THAT SUCH COVERAGE WOULD HAVE FIRST BECOME AVAILABLE
OR (II) THE DATE THAT BENEFITS DESCRIBED IN THIS SUBSECTION (III) TERMINATE;

(IV)          CONTRIBUTION BY THE COMPANY TO EMPLOYEE’S ACCOUNT UNDER THE
COMPANY’S DEFINED CONTRIBUTION RETIREMENT PLAN (CURRENTLY, THE EQUITABLE
RESOURCES, INC. EMPLOYEE SAVINGS PLAN) OF AN AMOUNT OF CASH EQUAL TO THE AMOUNT
THAT THE COMPANY WOULD HAVE CONTRIBUTED TO SUCH PLAN (INCLUDING BOTH RETIREMENT
CONTRIBUTIONS AND COMPANY MATCHING CONTRIBUTIONS IN RESPECT OF EMPLOYEE
CONTRIBUTIONS TO THE PLAN) HAD THE EMPLOYEE CONTINUED TO BE EMPLOYED BY THE
COMPANY FOR AN ADDITIONAL THIRTY-SIX (36) MONTHS AT A BASE SALARY EQUAL TO THE
EMPLOYEE’S BASE SALARY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS HIGHER (AND ASSUMING FOR THIS
PURPOSE THAT THE EMPLOYEE CONTINUED TO MAKE THE MAXIMUM PERMISSIBLE
CONTRIBUTIONS TO SUCH PLAN DURING SUCH PERIOD), SUCH CONTRIBUTION BEING DEEMED
TO BE MADE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT;
PROVIDED, THAT TO THE EXTENT THAT THE AMOUNT OF SUCH CONTRIBUTION EXCEEDS THE
AMOUNT THEN ALLOWED TO BE CONTRIBUTED TO THE PLAN UNDER THE APPLICABLE RULES
RELATING TO TAX-QUALIFIED RETIREMENT PLANS, THEN THE EXCESS SHALL BE PAID TO THE
EMPLOYEE IN CASH IN RESPECT OF BOTH RETIREMENT AND MATCHING CONTRIBUTIONS UNDER
THE COMPANY’S EMPLOYEE SAVINGS PLAN (OR ANY SUCCESSOR PLAN) BECAUSE OF
APPLICABLE RULES RELATING TO TAX-QUALIFIED RETIREMENT PLANS); AND

(V)           REIMBURSEMENT TO EMPLOYEE OF REASONABLE COSTS INCURRED BY EMPLOYEE
FOR OUTPLACEMENT SERVICES IN THE TWENTY-FOUR (24) MONTH PERIOD FOLLOWING
TERMINATION OF EMPLOYEE’S EMPLOYMENT.”

2.             Section 3(e) of the Change in Control Agreement is amended and
supplemented by the addition of the following paragraph to be inserted as
Section 3(e)(viii):

“(viii)      Notwithstanding anything herein to the contrary, a termination of
employment by the Employee for any reason during the 30-day period commencing on
the one (1) year anniversary of a Change of Control shall constitute Good Reason
for purposes of this Agreement, provided, however, that for purposes of this
subsection (viii), a merger, consolidation, reorganization, share exchange, or
similar transaction involving the Company (including a triangular merger), as
referred to in

2


--------------------------------------------------------------------------------


Section 2(d) hereof, shall not constitute a Change of Control if: (i) Continuing
Directors constitute at least two-third (2/3) of the board of directors of the
Company and, if applicable, the Parent Company after the consummation of such
transaction and (ii) all or substantially all of the persons who were the
beneficial owners of the outstanding common stock and outstanding voting
securities of the Company immediately prior to the transaction beneficially own,
directly or indirectly, more than 50% of the outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the corporation resulting from
such transaction (including a Parent Company) in substantially the same
proportion as their ownership of the common stock and other voting securities of
the Company immediately prior to the consummation of the transaction.”

3.             EXCEPT AS PROVIDED IN THIS AMENDMENT, THE CHANGE OF CONTROL
AGREEMENT IS, IN ALL OTHER RESPECTS, UNCHANGED AND IS AND SHALL CONTINUE TO BE
IN FULL FORCE AND EFFECT AND IS HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.

IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS AGREEMENT TO BE EXECUTED BY ITS
OFFICERS THEREUNTO DULY AUTHORIZED, AND THE EMPLOYEE HAS HEREUNTO SET HIS/HER
HAND, ALL AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

/s/ JEAN MARKS

 

/s/ CHARLENE PETRELLI

 

Assistant Corporate Secretary

 

By:     Charlene Petrelli

 

 

Title:  Vice President, Human Resources

 

 

 

 

 

Address:

 

 

 

 

 

225 North Shore Drive

 

 

Pittsburgh, PA 15219

 

 

 

WITNESS:

 

 

 

 

 

/s/ DAVID J. SMITH

 

/s/ PHILIP P. CONTI

 

Director of Compensation and Benefits

 

Name: Philip P. Conti

 

 

 

 

 

Address:

 

 

 

 

 

2134 Grandeur Drive

 

 

Gibsonia, Pa. 15044

 

3


--------------------------------------------------------------------------------